El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Jesús Bachier solicitó de la Comisión de Indemnizaciones a Obreros que se le indemnizara a causa de cierto accidente que sufriera mientras trabajaba en su carácter de obrero mecánico en la Central Lafayette de Sues, de C. & J. Fan-tauzzi. La solicitud fué denegada bajo el fundamento de que las lesiones sufridas por el peticionario no provenían del trabajo que el mismo realizaba. No conforme, estable-*1017ció apelación para ante la Corte de Distrito de Gnayama, pero dnra.nt.ft la tramitación del recurso falleció el deman-dante y a petición de sus herederos fueron éstos sustituidos por la persona de su causante para continuar el procedi-miento.
El caso fué visto en sus méritos pero la corte inferior, por su propia moción, desestimó la apelación declarando que el derecho del peticionario Jesús Bachier quedó extinguido con su muerte sin que fuera dable a sus herederos y suceso-res el revivir tal derecho a virtud de una sustitución de partes.
El artículo 3 de • la Ley de Indemnizaciones a Obreros, tal como quedó enmendado por la ley No. 61, aprobada en julio 14 de 1921 (p. 475), prescribe en los párrafos 1, 2, 3 y 4 el derecho de todo obrero que resulte lesionado a recibir cierta compensación según el carácter transitorio de la le-sión o la incapacidad parcial o total para el trabajo y por el párrafo 5 se dispone que si el obrero perdiere la vida como resultado de las lesiones sufridas y ocurriere la muerte dentro de un año después del accidente, las personas o bene-ficiarios que enumera y quienes dependieran de modo razo-nable de lo que ganaba el obrero fallecido, tendrán derecho a la compensación que se determina en dicha ley.
Primeramente el propósito de la ley fué proveer los me-dios de subsistencia al obrero que recibe lesiones en susti-tución de los salarios que deja de percibir durante su inca-pacidad, ya temporal o permanente, como resultado de tales lesiones. Esta es una acción personal que corresponde al •obrero y cesa con su muerte. En relación con este derecho del obrero las autoridades discuten si lo que percibe el obrero durante su vida debe colacionarse al montante de la compen-sación que obtenga el beneficiario o dependientes a conse-cuencia de su muerte o si el obrero puede transar en vida de modo que sus beneficiarios queden impedidos de ejercitar su acción por su subsecuente fallecimiento. Las autorida-des parecen unánimes en sentido que el obrero no puede *1018transigir sobre el derecho futuro de sus beneficiarios por razón de su muerte, pero si bien estas cuestiones no tenemos que considerarlas en este recurso, todo demuestra y así se desprende claramente del artículo 3 y párrafos citados, qué la ley establece dos acciones separadas e independientes sin interés recíproco entre las partes realmente interesadas, no surgiendo, por tanto, el derecho de los beneficiarios hasta el momento de la muerte del obrero y limitada la acción por nuestro estatuto, si tal evento ocurre, dentro del año des-pués del accidente.
La ley de Massachusetts es bastante semejante a nuestro estatuto y la Corte Suprema de dicho estado, refiriéndose al punto suscitado en este caso, dice:
"'Somos de opinión, sin embargo, que el derecho a una orden para pago en el futuro de esta compensación especial termina con la muerte de la persona lesionada. Es un derecho peculiar a dicha persona y no creado para beneficio de los que dependen de él. Es parte del sistema de compensación especial provisto en las seccio-nes 9, 10 y 11 de la segunda parte de la ley. Por la sección 9 se dispuso una compensación especial por un período de incapacidad total para el trabajo; por la sección 10 se fijó la compensación por un período de incapacidad parcial; por la sección 11, tal como fué enmendada por la ley de 1913, se concede compensación adicional por la pérdida o incapacidad total o parcial de ciertas partes del cuerpo. Todas estas disposiciones parecen haberse establecido para la compensación personal del empleado lesionado, proveyéndose para los que de él dependen la compensación que se da por su falleci-miento. La compensación especial toma el lugar de los salarios que de no haber ocurrido la lesión el empleado hubiera ganado. Como indica la Junta de Accidentes Industriales en su resolución, nada hay en el testo de la ley que autorice que se ordenen los pagos es-peciales durante un tiempo después de la muerte del empleado, ni su fraseología ni su fin aparente requieren tal interpretación. Si esto no fuera así, las sumas que habrían de ser pagadas a los que dependen de él se aumentarían proporcionalmente a la rapidez con que su muerte ocurriera después de haber comenzado la incapaci-dad, a pesar de que el objeto evidente de estos pagos era resarcir las pérdidas por su incapacidad para ganar dinero. En nuestra *1019opinión la decisión sosteniendo que esta compensación específica sólo debe concederse mientras vive'el empleado lesionado, fné correcta.” In re Burns (218 Mass. 8), 105 N.E. 601.
La corte inferior actuó por consiguiente correctamente desestimando la demanda y su sentencia debe ser confirmada.